Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 1 of 25 Pageid#: 217




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

 DEBORAH COFFEY ICENHOUR,                      )
                                               )
                  Plaintiff,                   )     Case No. 1:19CV00033
                                               )
 v.                                            )     OPINION AND ORDER
                                               )
 THE TOWN OF ABINGDON, ET AL.                  )     By: James P. Jones
                                               )     United States District Judge
                  Defendants.                  )

      Thomas E. Strelka, L. Leigh R. Strelka, N. Winston West, IV, and Brittany M.
 Haddox, STRELKA LAW OFFICE, PC, Roanoke, Virginia, for Plaintiff; Ramesh
 Murthy and Cameron S. Bell, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for
 Defendants.
       In this employment-related civil case asserting claims under the Americans

 with Disabilities Act (“ADA”), Title VII of the Civil Rights Act of 1964 (“Title

 VII”), and 42 U.S.C. § 1983, along with two state-law defamation claims, I

 previously granted the defendants’ Motion to Dismiss.       Icenhour v. Town of

 Abingdon, No. 1:19CV00033, 2020 WL 534055 (W.D. Va. Feb. 3, 2020). The

 plaintiff has now filed a Motion for Leave to File Amended Complaint, which the

 defendants oppose. For the reasons that follow, the motion will be granted in part

 and denied in part.
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 2 of 25 Pageid#: 218




                                            I.

       Plaintiff Deborah Coffey Icenhour asserts federal statutory claims against

 her former employer, the Town of Abingdon, Virginia (“Town”), and two state-

 law defamation claims against a Town Council member, Cindy Patterson, and the

 Town. Icenhour was hired by the Town as Assistant Town Attorney on October 8,

 2007, and was appointed as Town Attorney on January 5, 2009.                 As Town

 Attorney, Icenhour also served as the Town’s Freedom of Information Act

 (“FOIA”) Officer. She suffers from anxiety, depression, and metalosis. These

 disabilities affect her daily life activities of ambulating, working, standing, sitting,

 speaking, and concentrating.

       The allegations of the original Complaint are summarized in my earlier

 opinion. 2020 WL 534055, at *1–3. To those allegations, the proposed First

 Amended Complaint adds the following factual averments, which I must accept as

 true at this stage of the proceedings.1

       Cindy Patterson and Wayne Craig became members of the Town Council, to

 whom Icenhour reported, in July 2016. Patterson and Craig publicly identified

 with a group called the Friends of Abingdon (“FOA”), which opposed a planned

 major commercial development known as the Meadows. Icenhour alleges that


       1
         These factual allegations have yet to be proved by the plaintiff and of course I
 make no prediction as to whether the plaintiff can ultimately prevail.

                                           -2-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 3 of 25 Pageid#: 219




 after Patterson and Craig joined the Town Council, the working environment

 within the Town became increasingly politicized and hostile, causing a number of

 employees to resign.

       Icenhour asserts that former Town Council member Rick Humphreys on

 several occasions made phone calls to Icenhour, former Town Manager Gregory

 Kelly, and former Town Clerk Cecile Rosenbaum, “late at night or during early

 morning hours in a drunken rage.” First Am. Compl. ¶ 19, ECF No. 15-1.

 Humphreys belligerently stated that “if Mr. Kelly did not do things that he wanted

 done, he would intentionally make Mr. Kelly’s, Ms. Icenhour’s, and Ms.

 Rosenbaum’s lives miserable.” Id. Humphreys often appeared intoxicated and

 used profanity toward Town employees.          “Due to stress and anxiety at the

 workplace, Ms. Icenhour required prescribed medication.” Id. at ¶ 20.

       Icenhour asserts that Patterson “displayed a pattern of ill-will” towards her.

 Id. at ¶ 23. Patterson maintained a spiral-bound notebook, pages from which were

 anonymously sent to Icenhour in 2017. The pages included a note that “the Town

 should ‘get rid of’” Icenhour and Kelly. Id.

       In 2017, Patterson approached Icenhour “in a very hostile and agitated

 manner” and “demanded that Ms. Icenhour hand her a document that did not

 exist.” Id. at ¶ 24. Patterson shouted at Icenhour loudly enough that many other

 employees in the office could hear.


                                         -3-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 4 of 25 Pageid#: 220




       Patterson “was resistant to most of Icenhour’s ideas and methodologies of

 carrying out her job duties,” id. at ¶ 25, and “criticized Ms. Icenhour’s work

 performance openly at meetings in terms that could only be described as angered

 shouts,” id. at ¶ 26. Icenhour alleges that she was “terrified” of Patterson because

 it was clear that Patterson disliked her, and Patterson had been charged with

 domestic abuse but had “openly refused to relinquish her firearm, despite Virginia

 law commanding the same.” Id. at ¶ 27.

       On one occasion, Patterson wanted Icenhour and other Town Council

 members to remove the signature of a particular citizen from a public petition.

 Icenhour told Patterson that removing the signature was not allowed under the

 Virginia Freedom of Information Act. “Ms. Patterson became irate and screamed

 at Ms. Icenhour.” Id. at ¶ 28. A majority of the Town Council voted to remove the

 citizen’s signature from the petition although the Executive Director of the

 Virginia FOIA Council had advised against it, which left Icenhour feeling

 humiliated and embarrassed.

       Town employees on various occasions approached Icenhour after Town

 Council meetings “to express shock, remorse, and sympathy for Ms. Icenhour’s

 harassment and the abuse she suffered from Town leadership, especially Ms.

 Patterson, during the meeting[.]” Id. at ¶ 30. These employees included the public

 works engineer, assistant engineer, engineering technician staff, town planner,


                                          -4-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 5 of 25 Pageid#: 221




 members of the police department, building inspectors, and members of the fire

 department.

       Before a Town Council meeting on September 5, 2017, Patterson spoke with

 a reporter from a local newspaper about an idea to form a citizen board regarding

 FOIA requests. During the meeting, she stated, “‘There have been more FOIA

 requests in recent years because the citizens don’t trust the Town; they don’t trust

 the FOIA officer [Ms. Icenhour]. That’s obvious.’” Id. at ¶ 32. According to

 Icenhour, “Ms. Patterson, through her contacts with FOA, knew, or should have

 known, that the increase in FOIA requests was due to FOA and its objections to the

 Town development decisions.” Id. at ¶ 34. Icenhour alleges that Patterson’s

 statement undermined Icenhour professionally and did not represent the views of

 the Town citizenry as a whole. According to Icenhour, Patterson’s statement

 “insinuated that Ms. Icenhour either failed to perform some action necessary to

 fulfill her duties according to the law or acted affirmatively to violate the law.” Id.

 at ¶ 36. The statement was published in a local newspaper, both in print and

 online, and the article identified Icenhour as the FOIA officer. “[A]t no time did

 the Council indicate that this issue might be advanced as a legislative

 development.” Id. at ¶ 39.

       In the early fall of 2016, Craig stated during a public works meeting that




                                           -5-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 6 of 25 Pageid#: 222




 Icenhour was ‘“in bed with Food City.’”2 Id. at 49. Icenhour contends, as she did

 in her original Complaint, that this statement is defamatory per se because it

 imputes to her “an unfitness to perform the duties of her employment and/or sexual

 promiscuity.” Id. at ¶ 51.

       Icenhour alleges that after Patterson and Craig made these statements, she

 was subjected to increasingly hostile behavior that eventually led to her

 constructive discharge. She asserts that

       former Mayor Cathy Lowe and Ms. Patterson would make remarks to
       others with the intention that these individuals would share the
       messages with Ms. Icenhour and would state that Ms. Icenhour
       needed “to get on board” with their agendas or she would be
       terminated. Ms. Lowe stated that if she was not re-elected or “if you
       do not support me,” Ms. Icenhour, Ms. Rosenbaum, and Mr. Kelly
       would lose their jobs. Ms. Lowe claimed in an email to Human
       Resources that she possessed a document that would ensure the
       termination of all three employees.

 Id. at ¶ 63. Lowe also allegedly told Icenhour that when Icenhour gave the Town

 legal advice that was “not necessarily in Ms. Lowe’s personal interest,” then “‘it

 would not go well for you.’” Id. at ¶ 64.

       On May 3, 2018, while Icenhour was on medical leave pursuant to the

 Family Medical Leave Act, Patterson and Craig “placed negative, and untrue,

 evaluations and/or list of complaints into Ms. Icenhour’s personnel file.” Id. at ¶

 66. They allegedly intended that the statements would be made public or used to

       2
         Food City is the brand name for a grocery store chain affiliated with the
 Meadows development that FOA opposed.
                                             -6-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 7 of 25 Pageid#: 223




 justify an adverse action against Icenhour. Icenhour contends that this conduct

 violated her due process rights by depriving her of a liberty interest without giving

 her the opportunity to clear her reputation at a hearing.

       Icenhour alleges that her disabilities — anxiety, depression, and metalosis3

 — have been exacerbated by the actions of Town Council members, her

 supervisors. “Due to the stressful work environment caused by lack of order,

 discipline, and reliability as well as the political in-fighting among Council

 members, Ms. Icenhour’s disabilities have been negatively impacted and have

 affected her daily life activities, her health and quality of life.” Id. at ¶ 72. She

 alleges that the Town’s actions against her increased after she filed charges of sex-

 based and disability-based discrimination with the U.S. Equal Employment

 Opportunity Commission (“EEOC”).

       Upon her doctor’s advice to seek accommodations for her disabilities,

 Icenhour directed her lawyer to send a letter to the Town on January 10, 2018,

 purporting to seek reasonable accommodations. The letter was sent on behalf of

 Icenhour, Kelly, and Rosenbaum and made the same collective requests on behalf

 of all three individuals. The letter did not identify any particular disabilities or tie

 the requests to limitations associated with disabilities. The letter states that the

       3
          The First Amended Complaint describes metalosis as “a toxic blood condition in
 which exorbitant levels of metals (cobalt and chromium usually originating from an
 orthopaedic prosthesis) enter the bloodstream and deprive muscle and bone tissue of
 oxygen, thereby causing the same to deteriorate.” Id. at ¶ 70.
                                           -7-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 8 of 25 Pageid#: 224




 “overall aim of these requests is to foster a well-running office, based on the

 principles of mutual respect, clear communication, and having well-defined roles

 within the organization.” Id. at Ex. C. at 1, ECF No. 15-4. The letter sets forth the

 following requests:

              1. The Town Charter is a fundamental document that outlines
       the Council/Manager form of governance. The Charter is the bedrock
       upon which the Town exists today. Numerous negative issues have
       resulted among the parties because an individual did not understand
       their role as defined in the Charter. It is therefore essential that all
       Town Council members and Town Management have a nuanced
       understanding of the Charter. This is a Request that all Members of
       the Town Council and Town Management shall have a fundamental
       understanding of the Town Charter.

             2. The Town Council adopted a Code of Ethics. This is a
       Request that the Town Council and Town Management have a
       fundamental understanding of the Code of Ethics and that all parties
       continually work toward operating in total compliance with the Code
       of Ethics on a day-to-day basis.

              3. This is a Request that the Town Council acknowledge that it
       is inappropriate for members of Town Council to give directives to
       subordinate employees of Town Management. If the Town Council
       wishes to discuss modification of a Town employee’s duties, or have
       any criticism regarding that employee’s actions, omissions, or job
       duties, then the appropriate course of action would be for the member
       to address the issue with the appropriate supervisory employee of
       Town Management.

              4. This is a Request for members of Town Council to cease
       threatening the termination [of] a Town employee’s job on a weekly,
       sometimes daily basis. It is understood that in the course of
       management, certain situations do indeed warrant the threat of
       termination. However, a workplace in which staff are threatened with
       termination many times in a six-month period is an untenable working
       environment.
                                          -8-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 9 of 25 Pageid#: 225




             5. This is a Request that the Town Council give greater
       consideration to diversity in hiring Town personnel with an emphasis
       on the hiring of women in management positions.

             6. This is a Request that the Town Council recognize that it is
       the role of the Mayor to act as liaison between Town Council and
       Town Management.

             7. For an unknown reason, members of Town Council have
       consistently second-guessed a vast majority of information provided
       to them by Town Management. Trust appears to be an issue. Town
       Management works faithfully on behalf of the Town and members of
       Town Council. This is a Request that members of Town Council
       begin working together with Town Management on establishing trust
       between the parties.

             8. This is a Request that every member of Town Council utilize
       courtesy and care in all communications with Town Management.
       Consider tone of voice and word choice.

             9. This is a Request that all Town staff be treated equally in the
       eyes of the members of Town Council.

             10. This is a Request that Town Council be mindful of the
       bounds of individual employees’ roles within the Town structure.
       Staff members have consistently been directed by members of the
       Town Council to perform functions outside the scope of their
       employment. Should further direction be needed on this issue, this is a
       Request for written polices or job descriptions to clarify roles, duties
       and responsibilities.

              11. This is a Request that the Town Council acknowledge that
       this is a team. It is within the best interest of the Town for Town
       Council to support and defend Town Management, not fight Town
       Management.

              12. This is a Request that should a dearth of written policies
       effectuating the above requests not exist at the time these requests
       were submitted, that Town Council, working with Town
                                         -9-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 10 of 25 Pageid#: 226




        Management, work in conjunction to draft written standing policies
        that provide guidance to all individuals.

  Id. at 2–3. Approximately three months later, counsel representing the Town sent

  Icenhour a letter in response saying that the Town would engage in an interactive

  process with her. When Icenhour then attempted to communicate with the Town,

  she received no further reply.

        Icenhour alleges that the Town’s failure to engage in an interactive process

  with her resulted in a failure to identify an appropriate accommodation. She

  asserts that her requests were reasonable because they “required little effort or

  money to implement” and “would permit her to more quickly complete the

  essential functions of her job, such as responding to Town stakeholders and

  rendering opinions, and not affect her non-working hours.” First Am. Compl. ¶

  77, ECF No. 15-1.

        Icenhour avers that she disclosed her disabilities to Lowe, Humphreys, and

  Craig and told them that her conditions were exacerbated by workplace stress. She

  alleges that it became well-known throughout Town Hall that Icenhour had filed

  charges of discrimination with the EEOC. She “believed that the Town leaders’

  attacks on her became more severe and pervasive due to her disclosures of her

  disabilities and because of her EEOC filings. In particular, Ms. Patterson became

  even more aggressive towards Ms. Icenhour and the Town moved to strip Ms.

  Icenhour’s job duties.” Id. at ¶ 81.
                                         -10-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 11 of 25 Pageid#: 227




        Following her EEOC filings, the Town Council appointed a male employee,

  Floyd Bailey, to be an additional FOIA Officer for the Town, a position that

  Icenhour had held for a decade. According to Icenhour, Bailey essentially replaced

  her. The Town Council approved a pay increase for Bailey when he assumed

  FOIA Officer duties, but Icenhour had never received any additional pay for her

  work as FOIA Officer. Icenhour was required to train Bailey because he had no

  prior knowledge or experience regarding FOIA.

        Icenhour alleges that on December 21, 2017, approximately 10 days after

  she filed an EEOC charge, Icenhour invoked an extended seven-day response

  window to a FOIA request made by Craig, and Craig responded by sending her a

  threatening email. In the email, Craig stated that if Icenhour did not respond by his

  deadline, he would “‘be in touch with [his] attorney and we will get this

  straightened out in another way.’” Id. at ¶ 109.

        In July 2018, “the Town’s human resources director stated that she was

  forbidden to meet with Ms. Icenhour without her attorney or a witness present.”

  Id. at ¶ 111. Icenhour was denied a pay raise when other Town Council-appointed

  personnel were granted pay raises.

        In late February 2017, seeing Icenhour limping, Craig asked her, “‘how is

  your estrogen level?’” Id. at ¶ 137. In early Fall 2016, Craig stated during a public

  meeting that Icenhour was “‘in bed with Food City,’” which Icenhour asserts was


                                          -11-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 12 of 25 Pageid#: 228




  referring to a political stance “in terms of a sexualized metaphor, i.e., being

  intimate with another party in bed.” Id. at ¶ 138.

         Icenhour’s proposed First Amended Complaint continues to assert the

  following claims:      defamation, against Patterson and the Town (Count I);

  defamation per se, against Patterson and the Town (Count II); deprivation of

  liberty interest in violation of 42 U.S.C. § 1983, against the Town (Count III);

  disability-based discrimination in violation of the ADA, against the Town (Count

  IV); retaliation in violation of the ADA, against the Town (Count V); failure to

  accommodate in violation of the ADA, against the Town (Count VI); and sex

  discrimination and sex-based wage discrimination in violation of Title VII, against

  the Town (Count VII).         The Town argues that the new allegations remain

  insufficient to state viable claims for relief.

                                              II.

         Federal Rule of Civil Procedure 15 provides that in order to amend her

  Complaint at this juncture, Icenhour must obtain either the defendants’ consent or

  leave of court. The court “should freely give leave when justice so requires.” Fed.

  R. Civ. P. 15(a)(2). Nevertheless, “a district court has discretion to deny a motion

  to amend a complaint, so long as the court does not ‘outright refus[e] to grant the

  leave without any justifying reason.’” Howard v. Lakeshore Equip. Co., 482 F.

  App’x 809, 811 (4th Cir. 2012) (unpublished) (quoting Foman v. Davis, 371 U.S.


                                             -12-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 13 of 25 Pageid#: 229




  178, 182 (1962)). Denial of leave to amend is appropriate “when the amendment

  would be prejudicial to the opposing party,” when the plaintiff has acted in bad

  faith, or when the amendment would be futile. Laber v. Harvey, 438 F.3d 404, 426

  (4th Cir. 2006) (en banc) (internal quotation marks and citations omitted). “A

  proposed amendment is futile when it is clearly insufficient or frivolous on its

  face,” or “if the claim it presents would not survive a motion to dismiss.” Save

  Our Sound OBX, Inc. v. N.C. Dep’t of Transp., 914 F.3d 213, 228 (4th Cir. 2019)

  (internal quotation marks and citations omitted).

                       A. Defamation Claims (Counts I and II).

        Under Virginia law, “[i]n order to assert a claim of defamation, the plaintiff

  must first show that a defendant has published a false factual statement that

  concerns and harms the plaintiff or the plaintiff’s reputation.” Lewis v. Kei, 708

  S.E.2d 884, 891 (Va. 2011). “The plaintiff also must show that the defendant

  knew that the statement was false, or, believing that the statement was true, lacked

  a reasonable basis for such belief, or acted negligently in failing to determine the

  facts on which the publication was based.” Id. “When a plaintiff asserts that the

  defendant acted negligently, the plaintiff must further prove that the defamatory

  statement made apparent a substantial danger to the plaintiff’s reputation.” Id.

               At common law, defamatory words that prejudice a person in
        his or her profession or trade are actionable as defamation per se. A
        defamatory statement may be made by inference, implication or
        insinuation. However . . . speech which does not contain a provably
                                          -13-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 14 of 25 Pageid#: 230




        false factual connotation, or statements which cannot reasonably be
        interpreted as stating actual facts about a person cannot form the basis
        of a common law defamation action.

  Fuste v. Riverside Healthcare Ass’n, Inc., 575 S.E.2d 858, 861 (Va. 2003) (internal

  quotation marks, citations, and alterations omitted).        In deciding whether a

  statement is defamatory, I must “consider not only the words themselves but also

  the inferences fairly attributable to them.” Hatfill v. N.Y. Times Co., 416 F.3d 320,

  331 (4th Cir. 2005) (internal quotation marks and citation omitted).

        Statements of opinion cannot form the basis of a defamation claim. Lewis,

  708 S.E.2d at 891. The court determines as a matter of law whether a statement is

  one of fact or opinion. Id. “[T]he court must evaluate all of the statements

  attributed to the defendant and determine whether, taken as a whole, a jury could

  find that defendant knew or should have known that the factual elements of the

  statements were false and defamatory.” Id. The question is not whether the

  statement is true or false, “but whether it is capable of being proved true or false.”

  Tharpe v. Saunders, 737 S.E.2d 890, 893 (Va. 2013). “When a speaker plainly

  expresses a subjective view, an interpretation, a theory, conjecture or surmise,

  rather than a claim to be in possession of objectively verifiable false facts, the

  statement is not actionable.” Biospherics, Inc. v. Forbes, Inc., 151 F.3d 180, 186

  (4th Cir. 1998) (internal quotation marks, citation, and alterations omitted).




                                           -14-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 15 of 25 Pageid#: 231




        I previously held that Icenhour had failed to state viable claims of

  defamation or defamation per se because Patterson’s statement, on which the

  claims are based, was a statement of opinion not capable of being proved true or

  false. 2020 WL 534055, at *6. In her proposed First Amended Complaint,

  Patterson rests her defamation claims on the same statement by Patterson: “‘There

  have been more FOIA requests in recent years because the citizens don’t trust the

  Town; they don’t trust the FOIA Officer [Ms. Icenhour]. That’s obvious.’” First

  Am. Compl. ¶ 32, ECF No. 15-1. Patterson now also alleges that “Ms. Patterson,

  through her contacts with FOA, knew, or should have known, that the increase in

  FOIA requests was due to FOA and its objections to the Town development

  decisions.” Id. at ¶ 34.

        This new allegation is insufficient to render Patterson’s statement one of fact

  rather than opinion. As I stated in my earlier opinion,

        It is clear from Patterson’s statement that she was simply giving her
        opinion of the reason for the increase, based not on any quantifiable
        data regarding the motivations of Town citizens, but solely on her
        own conjecture. This statement is not capable of being proved true or
        false. The Town of Abingdon has thousands of residents, and it would
        be practically impossible to interview all of them and determine
        whether they did or did not trust Icenhour as the Town’s FOIA
        officer. No reasonable person hearing Patterson’s statement would
        have thought that she made the statement based on anything other
        than her own opinion and perhaps a few anecdotal conversations with
        an unrepresentative sample of Town citizens.




                                          -15-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 16 of 25 Pageid#: 232




  2020 WL 534055, at *6; see Carey v. Throwe, 957 F.3d 468 (4th Cir. 2020)

  (“[The] remark . . . is the stuff of everyday life in a free society, and which may not

  support a defamation claim. . . . [T]he opinion does not contain any assertion of

  objective fact; it would strain even the most creative mind to figure how it could be

  proven true or false.”). I find that as to Counts I and II, the proposed amendment

  would be futile, as these claims as amended would not survive a motion to dismiss.

  I will therefore deny the motion to amend as to the defamation claims.

                     B. Deprivation of Liberty Interest (Count III).

        For an employee to successfully show that her public employer violated her

  liberty interests by making a false statement about her, she must show that her

  employer made statements that “(1) placed a stigma on [her] reputation; (2) were

  made public by the employer; (3) were made in conjunction with [her] termination

  or demotion; and (4) were false.” Sciolino v. City of Newport News, 480 F.3d 642,

  646 (4th Cir. 2007).

        I previously held,

               To the extent Count III is based on Patterson’s statement that
        Town citizens did not trust the FOIA officer, the claim fails because
        the statement is neither provably false nor sufficiently stigmatizing.
        The statement does not indicate why citizens might not have trusted
        Icenhour, nor does it imply that she had done anything immoral to
        warrant such distrust. Moreover, Icenhour alleges that Patterson made
        her statement on September 5, 2017, but her employment did not
        terminate until July 14, 2018, more than ten months later. The
        Complaint contains insufficient factual allegations to tie the


                                           -16-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 17 of 25 Pageid#: 233




        September 5, 2017, statement to Icenhour’s later alleged constructive
        discharge.

               To the extent Count III is based on Craig’s alleged fall 2016
        statement that Icenhour was “in bed with Food City,” this statement is
        even more remote in time from Icenhour’s alleged constructive
        discharge, having occurred approximately a year and ten months
        earlier. Again, the Complaint alleges insufficient facts to tie this
        apparently stray comment by an individual Town Council member to
        Icenhour’s much later termination of employment. As to Craig’s
        statement, Icenhour fails to satisfy the third element set forth in
        Sciolino.

  2020 WL 534055, at *7. Those rulings apply with equal force to the proposed

  First Amended Complaint, which alleges no new facts to save Icenhour’s

  deprivation of liberty interest claim as to the referenced statements by Patterson

  and Craig.

        Icenhour now additionally alleges that Patterson and Craig “placed negative,

  and untrue, evaluations and/or list of complaints into Ms. Icenhour’s personnel

  file,” First Am. Compl. ¶ 66, ECF No. 15-1, with the intention that the statements

  would be made public or used to justify an adverse action against Icenhour. This

  allegation does not indicate that the evaluations or complaints actually were made

  public. Moreover, the proposed amendment does not reveal the substance of the

  evaluations or complaints and thus does not adequately plead that they were

  sufficiently stigmatizing. This new allegation therefore fails to state a viable claim

  of deprivation of liberty interest.

        In granting the defendants’ Motion to Dismiss this claim, I also found,

                                           -17-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 18 of 25 Pageid#: 234




        Icenhour has not alleged that she took advantage of the available
        grievance procedure, requested a hearing either before or after her
        employment terminated, or that she was denied a hearing. See Owen
        v. City of Indep., 445 U.S. 622, 661 (1980) (“Due process requires a
        hearing on the discharge of a government employee if the employer
        creates and disseminates a false and defamatory impression about the
        employee in connection with his termination.”) (internal quotation
        marks, citation and alterations omitted); Bd. of Regents of State Colls.,
        408 U.S. at 569 (explaining that when a constitutional liberty interest
        is implicated, a hearing is required).

  2020 WL 534055 at *7.        That remains true of the proposed First Amended

  Complaint. Because Icenhour has not alleged any new facts that would cure this

  deficiency, I conclude that the proposed amended Count III would not survive a

  motion to dismiss, and the proposed amendment is therefore futile as to that Count.

                       C. Disability Discrimination (Count IV).

        The ADA protects qualified individuals with disabilities from discrimination

  on the basis of their disabilities.   42 U.S.C. § 12112(a); Rohan v. Networks

  Presentations LLC, 375 F.3d 266, 278–79 (4th Cir. 2004). A qualified individual

  is “an individual who, with or without reasonable accommodation, can perform the

  essential functions of the employment position that such individual holds or

  desires.” 42 U.S.C. § 12111(8).

               In an ADA wrongful discharge case, a plaintiff establishes a
        prima facie case if he demonstrates that (1) he is within the ADA’s
        protected class; (2) he was discharged; (3) at the time of his discharge,
        he was performing the job at a level that met his employer’s legitimate
        expectations; and (4) his discharge occurred under circumstances that
        raise a reasonable inference of unlawful discrimination.


                                          -18-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 19 of 25 Pageid#: 235




  Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001).

        In this case, Icenhour claims that she was constructively discharged. “The

  constructive-discharge doctrine contemplates a situation in which an employer

  discriminates against an employee to the point such that his working conditions

  become so intolerable that a reasonable person in the employee’s position would

  have felt compelled to resign.” Green v. Brennan, 136 S. Ct. 1769, 1776 (2016)

  (internal quotation marks and citation omitted). In such a situation, the law will

  treat the employee’s resignation as a discharge. Id.

        “In assessing intolerability, the frequency of the conditions at issue is

  important.” Evans v. Int’l Paper Co., 936 F.3d 183, 193 (4th Cir. 2019). “[W]hen

  the conduct is isolated or infrequent, it is less likely to establish the requisite

  intolerability.” Id. “Further, difficult or unpleasant working conditions, without

  more, are not so intolerable as to compel a reasonable person to resign.” Id. The

  question is not whether resigning was the plaintiff’s wisest or best choice under the

  circumstances, but rather whether a reasonable person in the plaintiff’s position

  “would have had no choice but to resign.” Perkins v. Int’l Paper Co., 936 F.3d

  196, 212 (4th Cir. 2019) (internal quotation marks and citation omitted). This

  standard is higher than the severity or pervasiveness required to prove a hostile

  environment harassment claim. Id.




                                          -19-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 20 of 25 Pageid#: 236




        At this early stage of the proceedings, I conclude that the new allegations, if

  true, could amount to sufficiently intolerable working conditions to support a

  constructive discharge theory. Count IV still fails to state a viable claim, however,

  because the new allegations do not raise a reasonable inference of disability-based

  discrimination. While if proved true — and I consider them now only for the

  purposes of the present motion — the alleged actions and statements by Patterson,

  Craig, Lowe, and Humphreys are regrettable, the First Amended Complaint

  suggests that they were driven by political and personal motivations unrelated to

  Icenhour’s disabilities, such as opposition to the Meadows development and a

  desire to be reelected. There are no allegations tying any of the Council Members’

  statements or actions to Icenhour’s disabilities. The new allegations simply do not

  give rise to an inference that the Town treated Icenhour less favorably than others

  on account of her anxiety, depression, or metalosis.

        Because Icenhour’s claim of disability discrimination would not survive a

  motion to dismiss, I conclude that amendment would be futile as to Count IV. I

  will therefore deny the motion to amend as to that count.

                            D. ADA Retaliation (Count V).

        To establish a claim of retaliation under the ADA, a plaintiff must show that

  “(1) [she] engaged in protected conduct, (2) [she] suffered an adverse action, and




                                          -20-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 21 of 25 Pageid#: 237




  (3) a causal link exists between the protected conduct and the adverse action.”

  Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 154 (4th Cir. 2012).

        Filing a charge of discrimination with the EEOC is protected conduct under

  the ADA. Icenhour has now alleged sufficient facts to render her constructive

  discharge theory plausible and has thus pled that she suffered an adverse action. In

  addition, I find that she has stated facts which, if true, could demonstrate a causal

  link between her filing of EEOC charges and her asserted constructive discharge.

  She alleges that the Town’s behavior toward her worsened after she filed her

  EEOC charges. The dates of several of the acts of which she complains place them

  after but in close proximity to when she filed her charges. I find that this is enough

  to allow Icenhour to explore this claim in discovery. I will grant the motion to

  amend as to Count V.

                        E. Failure to Accommodate (Count VI).

        The ADA requires an employer to “make reasonable accommodations for an

  applicant or an employee’s disability.” EEOC v. Fed. Express Corp., 513 F.3d

  360, 371 (4th Cir. 2008). The applicable regulation provides:

        To determine the appropriate reasonable accommodation it may be
        necessary for the covered entity to initiate an informal, interactive
        process with the individual with a disability in need of the
        accommodation. This process should identify the precise limitations
        resulting from the disability and potential reasonable accommodations
        that could overcome those limitations.



                                           -21-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 22 of 25 Pageid#: 238




  29 C.F.R. § 1630.2(o)(3). To state a claim for failure to accommodate, a plaintiff

  must plausibly allege “(1) that [she] was an individual who had a disability within

  the meaning of the statute; (2) that the employer had notice of [her] disability; (3)

  that with reasonable accommodation [she] could perform the essential functions of

  the position; and (4) that the employer refused to make such accommodations.”

  Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013) (internal quotation

  marks, alterations, and citations omitted).

        Icenhour hinges her failure to accommodate claim on the requests contained

  in the January 10, 2018, letter from her attorney to the Town, asserting that her

  requests were reasonable because they “required little effort or money to

  implement” and “would permit her to more quickly complete the essential

  functions of her job, such as responding to Town stakeholders and rendering

  opinions, and not affect her non-working hours.” First Am. Compl. ¶ 77, ECF No.

  15-1. But the requests in the letter are not tied to limitations caused by any

  particular disabilities and are not even specific to Icenhour. Rather, the requests

  appear to address general workplace grievances.

        Icenhour has not alleged any facts to suggest that she and the Town could

  have arrived at reasonable accommodations for her disabilities had they engaged in

  an interactive process. She merely states in a conclusory fashion that the “Town’s

  refusal to engage in the interactive process resulted in the failure to identify an


                                           -22-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 23 of 25 Pageid#: 239




  appropriate accommodation.” Id. at ¶ 76.         She alleges that she “requested a

  myriad of possible and reasonable accommodations,” id. at ¶ 93, but she does not

  identify any of them beyond those listed in the January 10, 2018, letter.

        As to Count VI, I find that the new allegations are insufficient to state a

  claim on which relief can be granted. I will therefore deny the motion to amend

  with respect to the failure to accommodate claim.

                          F. Sex Discrimination (Count VII).

        Title VII prohibits an employer from discriminating against an employee

  because of sex, including with respect to compensation. 42 U.S.C. § 2000e-

  2(a)(1). Title VII requires establishing intentional discrimination through one of

  two mechanisms. A plaintiff can either produce direct or circumstantial evidence

  of discrimination or utilize the burden-shifting framework of McDonnell Douglas

  Corp. v. Green, 411 U.S. 792 (1973), “to develop an inferential case of

  discriminatory intent.” Spencer v. Va. State Univ., 919 F.3d 199, 207 (4th Cir.

  2019) (internal quotation marks and citation omitted). Under McDonnell Douglas,

  to establish a prima facie case of gender-based wage discrimination, a plaintiff

  must show: (1) membership in a protected class; (2) satisfactory job performance;

  (3) an adverse employment action; and (4) circumstances that suggest an

  unlawfully discriminatory motive. Spencer, 919 F.3d at 207. When a plaintiff




                                          -23-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 24 of 25 Pageid#: 240




  bases her claim of wage discrimination on comparators, she “must show that she is

  paid less than men in similar jobs.” Id.

        In the context of employment discrimination claims, “a plaintiff is not

  required to plead facts that constitute a prima facie case” in order to survive a

  motion to dismiss. Coleman v. Md. Ct. of App., 626 F.3d 187, 190 (4th Cir. 2010)

  (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510–15 (2002)). Nevertheless,

  a complaint’s “[f]actual allegations must be enough to raise a right to relief above

  the speculative level.” Coleman, 626 F.3d at 190 (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007)).

        The proposed First Amended Complaint adds no consequential factual

  averments with respect to Icenhour’s Title VII claim. In granting the Town’s

  Motion to Dismiss as to this claim, I found:

               Icenhour has not alleged any facts from which I could infer that
        she was similarly situated to Bailey. She has not even alleged that he
        was paid more than her. She does not tie Craig’s alleged statements to
        her rate of pay. Indeed, Craig joined Town Council many years after
        Icenhour first became the Town’s FOIA Officer, so there is no
        indication that he played any role in setting her compensation. Two
        stray comments, remote in time, from a single Town Council member,
        do not comprise circumstances suggesting unlawful sex-based pay
        discrimination.

  2020 WL 534055 at *11. In her proposed amendment, Icenhour has not stated any

  additional facts to cure these defects. The proposed First Amended Complaint

  does not show circumstances that suggest unlawful sex-based wage discrimination.


                                             -24-
Case 1:19-cv-00033-JPJ-PMS Document 20 Filed 05/20/20 Page 25 of 25 Pageid#: 241




  I thus conclude that amendment would be futile as to Count VII, and I will deny

  the motion to amend as to that count.

                                          III.

        For the foregoing reasons, the Motion for Leave to File Amended

  Complaint, ECF No. 15, is GRANTED IN PART and DENIED IN PART. The

  motion is DENIED as to Counts I (defamation), II (defamation per se), III

  (deprivation of liberty interest), IV (disability discrimination), VI (failure to

  accommodate), and VII (sex discrimination). The motion is GRANTED as to

  Count V (ADA retaliation). The case will proceed hereafter only as to Count V.

  The Clerk shall refile the First Amended Complaint now filed at ECF No. 15-1.

  The defendant shall respond in accord with the Federal Rules of Civil Procedure.

        It is so ORDERED.


                                                 ENTER: May 20, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                          -25-
